Title: From Benjamin Franklin to Joseph Galloway, 8 November 1766
From: 
To: 


Dear Friend,
London, Nov. 8: 1766
I received your kind Letter of Sept. the 22d. and from another Friend a Copy of that lying Essay in which I am represented as the Author of the Stamp Act, and you as concern’d in it. The Answer you mention is not yet come to hand. Your Consolation, my Friend, and mine, under these Abuses, must be, that we do not deserve them. But what can console the Writers and Promoters of such infamously false Accusations, if they should ever come themselves to a Sense of that Malice of their Hearts, and that Stupidity of their Heads, which by these Papers they have manifested and exposed to all the World. Dunces often write Satyrs on themselves, when they think all the while that they are mocking their Neighbours. Let us, as we ever have done, uniformly endeavour the Service of our Country, according to the best of our Judgment and Abilities, and Time will do us Justice. Dirt thrown on a Mud-Wall may stick and incorporate; but it will not long adhere to polish’d Marble. I can now only add that I am, with Sincerest Esteem and Affection, Yours,
B Franklin
The Town begins to fill, and the Parliament sits down next week.
J. Galloway Esqr

